Citation Nr: 0418535	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  00-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for leg and knee pain.

3.  Entitlement to service connection for swollen fingers, 
ankles, and hands.

4.  Evaluation of migraine headaches, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from January 1982 to 
October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  Additionally, VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  Furthermore, VCAA notice is supposed to 
precede an AOJ decision.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jun. 24, 2004). 

A review of the claims file reveals that the veteran was 
never provided an adequate VCAA letter that is specific to 
the claims at issue, and that there has not been an AOJ 
determination subsequent to a VCAA letter.  Given the 
aforementioned, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to her claims of entitlement to 
service connection for carpal tunnel 
syndrome, leg and knee pain, and swollen 
fingers, ankles, and hands, and for the 
evaluation of migraine headaches.  Such 
notice should specifically apprise her of 
the evidence and information necessary to 
substantiate her claim and indicate which 
portion of that information and evidence, 
if any, is to be provided by her and 
which portion, if any, VA will attempt to 
obtain on her behalf.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  It 
should also advise her to submit all 
evidence in her possession which pertains 
to the claim.  Pelegrini.

2.  Thereafter, the RO should 
readjudicate the claims in light of all 
the evidence, including that which has 
been received subsequent to the July 2002 
supplemental statement of the case.

3. If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by her.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


